Appeal by the defendant from a judgment of the County Court, Westchester County (Hubert, J.), rendered May 9, 2008, convicting him of attempted robbery in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The decision whether to grant a defendant permission to withdraw his guilty plea lies in the sound discretion of the County Court (see People v Rodriguez, 270 AD2d 434 [2000]; People v Leviyev, 256 AD2d 359 [1998]). The defendant’s contention that he did not understand the consequences of his plea because he suffered from a psychiatric condition and was medicated at the time of his plea is belied by the transcript of the plea proceedings, which demonstrates that the defendant appropriately answered the County Court’s questions, allocuted to the crime, and expressly stated that he understood the proceedings (see People v Brooks, 36 AD3d 929, 930 [2007]; People v Martinez, 33 AD3d 631, 632 [2006]; People v Rodriguez, *1268270 AD2d 434 [2000]; see also People v Quinones, 63 AD3d 759 [2009]). Spolzino, J.P., Miller, Angiolillo and Dickerson, JJ., concur.